Case 2:17-cv-07639-SJO-KS Document 617-3 Filed 12/18/19 Page 1 of 3 Page ID
                                #:27174




                      EXHIBIT C
          Case 2:17-cv-07639-SJO-KS Document 617-3 Filed 12/18/19 Page 2 of 3 Page ID
                                          #:27175




October 7, 2016

Kite Pharma Presents 12-Month Follow-Up Data from ZUMA-1 Phase 1 at the European
Society for Medical Oncology (ESMO) Annual Congress
                          43 Percent Complete Remission Rate Continues at 12-Month Follow-Up

SANTA MONICA, Calif.--(BUSINESS WIRE)-- Kite Pharma, Inc. (Nasdaq:KITE) today announced updated results from the
Phase 1 portion of Kite's ZUMA-1 clinical trial of its lead product candidate, KTE-C19, in patients with chemorefractory,
aggressive non-Hodgkin lymphoma (NHL). The results were provided in an oral presentation at the European Society for
Medical Oncology (ESMO) annual congress. KTE-C19 is an investigational therapy in which a patient's T cells are
genetically modified to express a chimeric antigen receptor (CAR) that is designed to target the antigen CD19, a protein
expressed on the cell surface of B-cell lymphomas and leukemias.

"These data complement our recently reported interim topline results from ZUMA-1 Phase 2 and support the potential for
KTE-C19 to be a breakthrough therapy for chemorefractory, aggressive NHL," said David Chang, M.D., Ph.D., Executive
Vice President, Research and Development, and Chief Medical Officer of Kite. "We are encouraged that the complete
remission rate of 43 percent in the Phase 1 portion of the study continues through month 12 and look forward to reporting
additional data on the durability of response to KTE-C19 from the Phase 2 portion of ZUMA-1 in 2017."

A summary of the 12-month follow-up data from the Phase 1 portion of the ZUMA-1 study is provided below.

Ongoing complete remissions in phase 1 of ZUMA-1: a phase 1-2 multi-center study evaluating the safety and
efficacy of KTE-C19 (anti-CD19 CAR T cells) in patients with refractory aggressive B cell non-Hodgkin Lymphoma
(NHL). Abstract 1048O; Presenter: Frederick Locke, M.D., Moffitt Cancer Center, Tampa, FL; Friday, October 7, 2016:
4:00-5:30pm CEST; Proffered Paper session: Immunotherapy of Cancer; Location: Copenhagen.

      Phase 1 of ZUMA-1 treated a total of 7 patients with chemorefractory, diffuse large B-cell lymphoma (DLBCL)
      KTE-C19 related adverse events consisted predominantly of cytokine release syndrome (CRS) and neurotoxicity
       which were generally reversible
          » Grade 3 or higher CRS was observed in 14 percent and neurotoxicity in 57 percent; all were reversible except
             in one patient with dose-limiting toxicity
      KTE-C19 achieved rapid and durable responses in patients with chemorefractory disease (objective response rate 71
       percent, complete remission rate 57 percent)
      Ongoing complete remissions were observed in 3 of 7 patients as of 12-month study follow-up

Three additional posters relating to KTE-C19 clinical trials in progress will also be presented at ESMO 2016.

ZUMA-1: A phase 2 multi-center study evaluating anti-CD19 chimeric antigen receptor (CAR) T cells in patients
with refractory aggressive non-Hodgkin lymphoma (NHL). Abstract 943TiP; Saturday, October 8, 2016: 1:00-2:00pm
CEST; Poster Display session; Location: Hall E.

ZUMA-2: A phase 2 multi-center study evaluating the efficacy of KTE-C19 (Anti-CD19 CAR T cells) in patients with
relapsed/refractory Mantle cell lymphoma (R/R MCL). Abstract 945TiP; Saturday, October 8, 2016: 1:00-2:00pm
CEST; Poster Display session; Location: Hall E.

ZUMA-3: A phase 1/2 multi-center study evaluation the safety and efficacy of KTE-C19 anti-CD19 CAR T cells in
adult patients with relapsed/refractory B precursor acute lymphoblastic leukemia (R/R ALL). Abstract 415TiP;
Monday, October 10, 2016: 1:00-2:00pm CEST; Poster Display session; Location: Hall E.

About KTE-C19

Kite Pharma's lead product candidate, KTE-C19, is an investigational therapy in which a patient's T cells are engineered to
express a CAR to target the antigen CD19, a protein expressed on the cell surface of B-cell lymphomas and leukemias, and
          Case 2:17-cv-07639-SJO-KS Document 617-3 Filed 12/18/19 Page 3 of 3 Page ID
redirect the T cells to kill cancer cells. KTE-C19 has been #:27176
                                                            granted Breakthrough Therapy Designation status for diffuse
large B-cell lymphoma (DLBCL), transformed follicular lymphoma (TFL), and primary mediastinal B-cell lymphoma (PMBCL)
by the U.S. Food and Drug Administration and Priority Medicines (PRIME) regulatory support for DLBCL in the EU.

About Kite Pharma

Kite Pharma, Inc., is a clinical-stage biopharmaceutical company engaged in the development of novel cancer
immunotherapy products, with a primary focus on engineered autologous cell therapy (eACT™) designed to restore the
immune system's ability to recognize and eradicate tumors. Kite is based in Santa Monica, CA. For more information on Kite
Pharma, please visit www.kitepharma.com. Sign up to follow @KitePharma on Twitter at www.twitter.com/kitepharma.

Cautionary Note on Forward-Looking Statements

This press release contains forward-looking statements for purposes of the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. We may, in some cases, use terms such as "predicts," "believes," "potential," "proposed,"
"continue," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should" or other words that
convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-looking statements
include statements regarding our intentions, beliefs, projections, outlook, analyses or current expectations concerning,
among other things: the success and timing of ZUMA-1, including obtaining and reporting results from the trial. Various
factors may cause differences between Kite's expectations and actual results as discussed in greater detail in Kite's filings
with the Securities and Exchange Commission, including without limitation in its Form 10-Q for the quarter ended June 30,
2016. Any forward-looking statements that we make in this press release speak only as of the date of this press release. We
assume no obligation to update our forward-looking statements whether as a result of new information, future events or
otherwise, after the date of this press release.


View source version on businesswire.com: http://www.businesswire.com/news/home/20161007005503/en/

Kite Pharma
Christine Cassiano
SVP, Corporate Communications & Investor Relations
ccassiano@kitepharma.com
or
Greg Mann
VP, Investor Relations
gmann@kitepharma.com

Source: Kite Pharma

News Provided by Acquire Media
